  Case 19-01352        Doc 8    Filed 10/01/19 Entered 10/01/19 10:39:36         Desc Main
                                   Document    Page 1 of 1



                      UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF IOWA

In Re:                                        Chapter 7

Jess Allan Osborn                             Case No. 19-01352
and
Heather Ann Osborn,
            Debtors


               ORDER GRANTING MOTION TO RESTRICT ACCESS




         In the matter before the Court, Debtor filed a motion requesting that the court enter

an order restricting access of the public to document number five, Payment Advices Filed

by Debtor Heather Ann Osborn, that was filed on September 30, 2019. The court finds

good cause to restrict public access to that file, for the reason stated in the motion.

         WHEREFORE, it is ordered that the access to document number five in the above-

captioned case is restricted pursuant to Fed.Rules Bankr.Proc. Rule 9037 (d), such that

access to the document by any nonparty is prohibited.

                                        1 2019.
         Dated and entered: October ______,



                                     _________________________________________
                                     U.S. BANKRUPTCY JUDGE


Prepared by Henry E. Nathanson
Attorney For Debtors
